Grace C. Duncan, CSR
                         Official Reporter for the 22nd Judicial District Court
                                  Hays, Comal and Caldwell Counties
                                             P.O. Box 2002
                                         Wimberley, TX 78676
                                            (512) 393-7705

September 4, 2015

Mr. Jeffrey D. Kyle
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711

In Re: COA # 03-15-00490-CR and #03-15-00491, Ernest Perez v. The State of Texas

Mr. Kyle,

The Reporter’s Record in the above-mentioned matter is due today, September 4, 2015. I received the
Appellant’s written request for the record on August 13, 2015.

I am requesting an additional 30 days to complete and file this record.


Regards,



Grace C. Duncan